The Court:
The ground relied on by the plaintiff for divorce was the alleged habitual intemperance of the defendant. Section 106 of the Civil Code declares that “habitual intemperance is that degree of intemperance from the use of intoxicating drinks which disqualifies the person a great portion of the time from properly attending to business, or which would reasonably inflict a course of great mental anguish upon the innocent party;" and the following section declares that such intemperance must continue for one year, before it is a ground for divorce. There is in the case before us no finding that the habitual intemperance of which the defendant was found guilty had continued for the period of one year, for which reason we are bound to remand the cause. Judgment reversed and cause remanded for a new trial.